Citation Nr: 1450382	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1. Entitlement to service connection for an innocently acquired psychotic disorder.

2. Entitlement to service connection for the residuals of prostate cancer, claimed as secondary to in-service exposure to herbicides.

3. Entitlement to service connection for a skin disorder, claimed as secondary to in-service exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In December 2013, the Board remanded the appeal for further development.

The Board has considered documentation included in VBMS and Virtual VA.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  .


REMAND

In December 2013, the Board directed the RO to contact the Veteran ask that he identify the names and addresses of all health care providers who have treated him for his claimed prostate, skin and psychiatric conditions since October 2010.
The RO made the request, and the Veteran responded by identifying eleven treatment providers in VA Forms 21-4142.  VBMS Entry January 10, 2014.  

The record does not reflect that the RO made an attempt to request the identified records.  The Board observes that, while records from three of the identified sources have already been obtained, the dates of treatment noted on the recent VA Forms 21-4142 suggest that there may still be outstanding records.  This should be clarified.  

In addition, the VA examinations conducted pursuant to the Board's December 2013 remand directives are insufficient.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As for the psychiatric examination, the examiner diagnosed the Veteran with persistent depressive disorder, generalized anxiety disorder, and alcohol use disorder, but offered a nexus opinion only as to the depressive disorder.  

Further, in rendering the report, the examiner did not check the box indicating that the Veteran's service treatment records or personnel records had been reviewed or address them in the opinion.  As discussed by the Board previously, these records indicate psychiatric problems in service. 

As for the skin examination, in rendering her opinion, the examiner relied on the inaccurate fact that service treatment records were silent for a skin disorder.  To the contrary, the service treatment records document skin problems in March 1968 (STRs p.11/62), July 1976 (STRs p. 14/62), and November 1977 (STRs p. 7/62), for example.

Finally, the Board finds that a VA examination should be conducted for the claimed residuals of prostate cancer, as service treatment records show burning on urination and unspecified pain in August 1977 and March 1977, respectively.  STRs, p.7-9/62.

Accordingly, these matters are REMANDED to the RO for the following action:
1.  The AOJ should review the eleven VA Forms 21-4142 submitted by the Veteran in December 2013 and take appropriate steps to contact the Veteran in order to have him identify any outstanding sources of treatment for his claimed conditions and to provide any updated releases necessary for VA to secure records from these treatment sources, which include the following:

a.  Urology Associates of North Texas (Dr. L. & Dr. J.)
b.  Southwest Urology Associates (Dr. S. J.)
c.  Texas Dermatology Associates (Dr. M. M.)
d.  Live Oak Counseling Center
e.  Dr. V. V. (general psychiatry)
f.  Timberlawn Mental Health System*
g.  Hickory Trail Hospital*
h.  Southwest Medical Center, Dermatology 
     Department (Dr. C.)
i.  Dermatology Associates of Uptown, Department of 
    Dermatology (Dr. A.)
j.  Urology Associates of North Texas, Baylor Hospital
k.  Green Oaks*

*The Veteran should be advised that VA currently has records from Timberlawn Mental Health System (2003), Hickory Trail Hospital (2007-2008), and Green Oaks (2000-2003).  He should clarify whether these constitute full records from these facilities, or whether there are outstanding records to obtain.

The AOJ then should take all indicated action to obtain copies of any outstanding records from all identified sources of treatment.

If there are any records that cannot be located, the RO must specifically document the attempts that were made to locate them, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of his claimed psychiatric disorders, which include persistent depressive disorder, generalized anxiety disorder, and alcohol use disorder.
                  
The examiner is to be provided access to the electronic files in connection with the evaluation.  

Any and all indicated studies deemed necessary by the examiner should be accomplished.    

(A.)  For each claim other than alcoholism, after reviewing the entire record and examining the Veteran, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's service.  

In so doing, the examiner must discuss the service treatment records indicating depression and anxiety, and the personnel record indicating behavioral problems.  See, e.g., December 2013 Board Remand.

(B.)  As for alcohol use disorder, the examiner should also comment on whether it is at least as likely as not that the disorder was caused or aggravated (permanently worsened beyond normal progression) by any psychiatric disorder deemed connected to service in part (A) above.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation.  

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.    

3. The AOJ should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of his skin disorder.
                  
The examiner is to be provided access to the electronic files in connection with the evaluation.  

Any and all indicated studies deemed necessary by the examiner should be accomplished.    

After reviewing the entire record and examining the Veteran, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the skin disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's service.  

In so doing, the examiner must discuss the service treatment records documenting skin problems.  See, e.g., records from March 1968 (STRs p.11/62), July 1976 (STRs p. 14/62), and November 1977 (STRs p. 7/62).

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.    

4. The AOJ also should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed prostate cancer residuals.
                  
The examiner is to be provided access to the electronic files in connection with the evaluation.  

Any and all indicated studies deemed necessary by the examiner should be accomplished.    

After reviewing the entire record and examining the Veteran, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that prostate cancer had its clinical onset during service or otherwise was due to an event or incident of the Veteran's service, including to any alleged exposure to herbicides in Korea.  

In so doing, the examiner must discuss the service treatment records documenting urinary problems.  See, e.g., records from August 1977 and March 1977, respectively.  STRS, p.7-9/62.

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.    

5.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

6.  After completing all indicated development, the RO should readjudicate the appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



